SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-5491 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ROWAN COMPANIES, INC. SAVINGS AND INVESTMENT PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Rowan Companies, Inc. 2800 Post Oak Boulevard, Suite 5450 Houston, Texas 77056-6189 REQUIRED INFORMATION The Rowan Companies, Inc. Savings and Investment Plan (the “Plan”) is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”).Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, the financial statements of the Plan for and as of the fiscal year and fiscal year-ends reflected therein, which have been prepared in accordance with the financial reporting requirements of ERISA, are attached hereto as Appendix 1 and incorporated herein by this reference. SIGNATURES The Plan, Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. ROWAN COMPANIES, INC. SAVINGS AND INVESTMENT PLAN By: Rowan Companies, Inc. Savings and Investment Plan Administrative Committee /s/ GARY L. MARSH December 22, 2010 Gary L. Marsh Table of Contents Rowan Companies, Inc. Savings and Investment Plan Table of Contents June 30, 2009 and 2010 Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 11 Note: Schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for reporting and disclosure under ERISA have been omitted because they are not applicable. Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Rowan Companies, Inc. Savings and Investment Plan: We have audited the accompanying statements of net assets available for benefits of the Rowan Companies, Inc. Savings and Investment Plan (the “Plan”) as of June 30, 2010 and 2009, and the related statements of changes in net assets available for benefits for the year ended June 30, 2010 and the period from January 1, 2009 to June 30, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of June 30, 2010 and 2009 and the changes in net assets available for benefits for the year ended June 30, 2010 and the period from January 1, 2009 to June 30, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ MCCONNELL & JONES LLP Houston, Texas December 21, 2010 1 Table of Contents Rowan Companies, Inc. Savings and Investment Plan Statements of Net Assets Available for Benefits June 30, 2010 and 2009 Assets Investment, at fair value: Plan interest in Master Trust 1 $ $ Receivables Employer contributions - Participant contributions - - Net Assets Available for Benefits at Fair Value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net Assets Available for Benefits $ $ 1 Represents 5% or more of net assets available for benefits. The accompanying notes are an integral part of these financial statements. 2 Table of Contents Rowan Companies, Inc. Savings and Investment Plan Statements of Changes in Net Assets Available for Benefits Year Ended June 30, 2010 and Period Ended June 30, 2009 Year EndedJune 30, 2010 Period Ended June 30, 2009 Investment Income Plan interest in net income of Master Trust $ $ Contributions Employer Participant Total contributions Deductions Benefits paid directly to participants Total deductions Net Increase Transfers into the Plan - Net Assets Available for Benefits, Beginning of Period Net Assets Available for Benefits, End of Period $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Rowan Companies, Inc. Savings and Investment Plan Notes to Financial Statements June 30, 2010 and 2009 1.PLAN DESCRIPTION The following brief description of the Rowan Companies, Inc. Savings and Investment Plan (the “Plan”) is provided for general informational purposes only.Participants should refer to the Plan agreement for more complete information. General – The Plan is a defined contribution, individual account 401(k) plan covering substantially all drilling division employees of Rowan Companies, Inc. and its subsidiaries (“Rowan”). During 2009, the Plan changed its year end from December 31 to June 30. Effective July 1, 2009, the Rowan Companies, Inc. Retirement Savings Plan was merged into the Plan. Participation – Employees are eligible to enter the Plan on the first day of the next month following completion of two months of service. Funding – Plan participants may make contributions of up to 60% of their regular compensation on a before- or after-tax basis. Eligible employees who have never had a contribution election in place are subject to automatic enrollment whereby Rowan will automatically deduct 3% from their pay on a pre-tax basis following a 30 day notice period. The deferral rate is increased by 1% each year until it reaches a maximum of 6% of compensation. Employees can elect to stop or change this automatic contribution at any time. Effective July 1, 2009, Rowan increased the matching contributions to all participants to an amount equal to 100% of the first 6% of participant’s eligible compensation.Prior to July 1, 2009, Rowan matched participant contributions equal to 100% of the first 1% of the eligible compensation and 50% of the next 5% of the eligible compensation. Participants who attain the age of 50 before the end of the Plan year may make additional before-tax contributions to the Plan. Investment Options – The assets of the Plan are held in the Master Trust for Rowan Companies and Affiliates Defined Contribution Plans (the “Master Trust”) and managed by Fidelity Management Trust Company, the Trustee of the Plan (the “Trustee”).Plan participants direct the investment of their accounts among the Plan’s investment options and may, at their sole discretion, transfer amounts between such options, including the Rowan Companies Unitized Stock Fund (the “Fund”), at any time. Expenses – Participants’ accounts are charged with investment advisory and other fees by the Trustee through charges by the underlying funds.Other expenses of administering the Plan and Master Trust are borne by the Plan or by Rowan, at its discretion. Vesting Provisions – Participants are 100% vested at all times in their own contributions, plus any earnings accrued thereon. Qualified Automatic Safe Harbor Matching Contributions and earnings are fully vested after two years of service and Employer Matching Contributions and earnings are fully vested after three years of service. Distributions – Participants can obtain lump-sum or installment distributions of vested balances upon termination of employment, retirement, disability or death. Participants may be permitted to withdraw their before-tax account upon attainment of age 59 ½ or hardship in accordance with the terms of the Plan. 4 Table of Contents Rowan Companies, Inc. Savings and Investment Plan Notes to Financial Statements June 30, 2010 and 2009 Forfeitures – Upon termination of employment, participants’ non-vested balances are forfeited.Such forfeitures can be applied to reduce employer contributions or Plan administrative expenses otherwise payable by Rowan. During the year ended June 30, 2010 and the period from January 1, 2009 to June 30, 2009, Rowan utilized approximately $33,000 and $10,000, respectively, of employee forfeitures for Plan administrative expenses.During the year ended June 30, 2010, Rowan applied approximately $600,000 of employee forfeitures to reduce employer contributions.At June 30, 2010 and 2009, Plan assets included approximately $51,000 and $43,000, respectively, of non-vested forfeited accounts. Plan Termination – Although it has not expressed any intention to do so, Rowan may terminate the Plan at any time subject to the provisions of the Employee Retirement Income Security Act of 1974. In the event the Plan is terminated, each participant shall be entitled to 100% of all contributions, plus any earnings accrued thereon, as of the date of termination. Party-in-Interest Transactions – The investment by the Trustee of Plan contributions into mutual funds managed by an affiliate of the Trustee are party-in-interest transactions, and the related management fees are deducted from investment earnings.Rowan is also a party-in-interest. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting – The financial statements are prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Investment Valuation and Income Recognition – Purchases and sales of securities are recorded on a trade-date-basis. The investments held in the Master Trust are stated at fair value based on the latest quoted market values of the underlying securities. Securities for which no quoted market value is available are evaluated and valued by Plan management with reference to the underlying investments, assumptions and methodologies used in arriving at fair value in accordance with FASB ASC 820, Fair Value Measurementsand Disclosures(See Note 6). Benefit-responsive investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The Statements of Net Assets Available for Benefits present the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value, if material (See Note 5). The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Net appreciation of investments is comprised of realized and unrealized gains and losses. Realized gains or losses represent the difference between proceeds received upon sale and the average cost of the investment. Unrealized gain or loss is the difference between market value and cost of investments retained in the Plan (at financial statement date). For the purpose of allocation to participants, the Rowan Companies Unitized Stock Fund is valued by the Plan at its unit price (comprised of market price plus uninvested cash position) on the date of allocation and current unit price is used at the time of distribution to participants resulting in a realized gain or loss reflected in the income from the Plan’s investment in the Master Trust. 5 Table of Contents Rowan Companies, Inc. Savings and Investment Plan Notes to Financial Statements June 30, 2010 and 2009 Investment income from the Plan’s investment in the Master Trust consists of the Plan’s proportionate share of the Master Trust’s interest and dividend income and investment income from net appreciation (depreciation) in fair value of investments. The Trustee records dividend income as of the ex-dividend date and accrues interest income as earned. Payment of Benefits – Benefits are recorded when paid. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. 3.RISKS AND UNCERTAINTIES Investment securities are exposed to various risks, such as interest rate, market, and credit. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in risks in the near term could materially affect the amounts reported in the Statement of Net Assets Available for Benefits. 4.INVESTMENT IN MASTER TRUST The Master Trust for Rowan Companies and Affiliates Defined Contribution Plans commingles, for investment and administrative purposes, Plan assets with those of another plan sponsored by Rowan.The Trustee maintains supporting records for the purpose of allocating investment gains or losses to the participating plans.The Plan’s investments are held in the Master Trust. Investments and the income there from are allocated to participating plans based on each plan’s participation in investment options within the Master Trust. Net investment gains or losses for each day are allocated by the Trustee to each participating plan based on the plans’ relative interest in the investment units of the Master Trust.At June 30, 2010 and 2009, the Master Trust held the following investments: Amount % Amount % Interest bearing cash $ 13
